EXHIBIT 99 MDU Resources to Acquire Intermountain Gas Company BISMARCK, N.D. – July 1, 2008 – MDU Resources Group, Inc. (NYSE:MDU) announced today that it entered into an agreement to acquire Intermountain Gas Company, a wholly-owned subsidiary of privately held Intermountain Industries, Inc. The acquisition is a cash-for-stock transaction. Intermountain Gas, headquartered in Boise, Idaho, serves more than 300,000 customers in 74 communities in Idaho, including the Boise metropolitan area, Twin Falls, Sun Valley, Pocatello and Idaho Falls. Intermountain was founded in 1955 and employs 332 people. The enterprise value of the transaction, including indebtedness, is approximately $328million. The company expects to finance the transaction through traditional means, including the issuance of a combination of long-term debt and equity, on a basis consistent with MDU Resources’ utility capital structure. “Intermountain’s service territory and their employee expertise and culture is a great long-term strategic fit within our existing regulated operations area, which stretches from Minnesota to the Pacific Northwest,” said Terry D. Hildestad, president and chief executive officer of MDU Resources. “Consistent with our long-term objective of growing our regulated utility as part of our overall business portfolio, Intermountain operates in a high-growth area with recent customer growth of approximately 4.5percent annually. In total, after closing, our utility customer base will exceed 930,000 customers.” The completion of the acquisition is subject to various regulatory reviews, as well as clearance under the Hart-Scott-Rodino Act, and satisfaction of other customary closing conditions. It is anticipated that closing will occur during the fourth quarter of 2008. “As part of our extensive due diligence process, we found that Intermountain operates much like MDU Resources, with integrity and the priority of providing safe and reliable service to its customers,” Hildestad said. “We are extremely pleased to have a company of Intermountain’s reputation join ours.” “When we made the decision to sell Intermountain Gas, it was very important to us that it become a part of an organization that would continue to build on our tradition of commitment to customers, employees and the communities we serve,” said Wm. “Bill” Glynn, president of Intermountain Industries. “I have personally known MDU for 30 years and they are such a company.” When the transaction is completed, Intermountain will become an indirect wholly owned subsidiary of MDU Resources, continuing to operate as Intermountain Gas Company.
